Citation Nr: 1757994	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  10-46 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for restrictive respiratory and small airway disease, residual status post lobectomy and obliterated left pulmonary artery, status post pulmonary artery stenosis and pneumonectomy, secondary to gunshot wound to the chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Counsel



INTRODUCTION

The Veteran served on active duty from July 2000 to May 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was remanded by the Board in August 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The August 2015 remand instructed that the AOJ obtain and associate the Veteran's complete VA treatment records dated since March 17, 2015.  These treatment records are not associated with the claims file, and there is no indication that an attempt was made to obtain these records.  A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  In this case, additional remand is required to ensure compliance with the instruction to obtain VA treatment records since March 17, 2015.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain all records of the Veteran's treatment from the North Florida/South Georgia Veterans Health System and all associated outpatient clinics dated from March 17, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




